Citation Nr: 1402306	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-39 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1966 to April 1968 and April 1970 to April 1973. 
  


This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The rating decision continued disability ratings of 20 percent for peripheral neuropathy of the right and left legs that had been in effect since September 2007.  

In December 2008, the RO received a timely Notice of Disagreement (NOD).  The NOD was submitted as a form letter that stated that the Veteran disagreed with all adjudicative determinations of the October 2008 rating decision.  However, the Veteran hand wrote on the NOD that he specifically disagreed with decisions 1 and 2 of that rating decision, which were the neuropathy ratings for the lower extremities.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.


FINDING OF FACT

The Veteran's bilateral peripheral neuropathy of the lower extremities is manifested by complaints of pain and numbness and findings of decreased sensation and reflexes, of a moderate severity.


CONCLUSIONS OF LAW

1.  Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, rated as 20 percent disabling, is denied.  38 U.S.C.A. §§ 1155, 5107, 5110 West 2002); 38 C.F.R. §§ 3.151, 3.400, 4.2, 4.7, 4.124a, Diagnostic Code 8620 (2013).


2.  Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, rated as 20 percent disabling, is denied.  38 U.S.C.A. §§ 1155, 5107, 5110 West 2002); 38 C.F.R. §§ 3.151, 3.400, 4.2, 4.7, 4.124a, Diagnostic Code 8620 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased disability rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO provided the Veteran with a VCAA notice letter in July 2008, prior to adjudicating these claims.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for an increased disability evaluation and informed the Veteran how VA assigns effective dates.  The letter also addressed who was to provide the evidence.  See, e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

It is pertinent to note that the Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice, and has demonstrated that he is aware of how to substantiate his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, records from the Social Security Administration, and statements from the Veteran, his friends, and family.  The Veteran has had multiple VA examinations performed by qualified medical professionals, who reviewed the Veteran's medical records.  The examiners explained their findings and conclusions.  The examinations and examination reports were adequate for the purpose of considering the appropriate ratings for the Veteran's disability.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of his claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Entitlement to an Increased Disability Rating for Bilateral Peripheral Neuropathy of the Lower Extremities

The Veteran contends, in essence, that his service-connected bilateral peripheral neuropathy of the lower extremities is of increased severity than what is considered by the current disability rating.  The Veteran has stated that this condition causes him pain and numbness on a daily basis that interferes with his ability to complete activities of daily living.  All evidence of record, including records from the Social Security Administration and VAMC, has been reviewed and considered, and the relevant evidence is summarized below.

The claims file indicates that the Veteran was diagnosed with type II diabetes in 1991 and suffers from peripheral neuropathy as a result of complications of this condition.  The Veteran has reported symptoms that include: numbness and tingling in his feet, a burning sensation at the bottom of his feet, cramping, and the feeling that a heavy weight were on his feet.  The Veteran rubs capsaicin cream on his legs and feet, which provides some relief of his symptoms.  

The Veteran provided a letter from his personal care provider that states that "[the Veteran] has been my patient for over ten years.  He has had a longstanding diagnosis of diabetes mellitus and ... suffers from sciatica, which intermittently causes sudden-onset severe left-sided back, hip, and leg pain if he sits or stands in certain positions."

Since filing his claim for an increased rating, the Veteran has been given four VA examinations, which at least in part, evaluated the Veteran's bilateral peripheral neuropathy of the lower extremities.  In March 2008, the VA examiner reported that the Veteran has a history of numbness and tingling in his feet, as well as, neurological symptoms in other extremities.  

Upon examination, the examiner reported that the Veteran was able to toe raise and heel raise.  Ranges of motion were found to be normal without painful limitation.  No abnormal weight bearing or functional limitations were reported.   The Veteran's hamstrings and quadriceps were found to have good dorsiflexion, plantar flexion, and extensor hallucis function, and no asymmetrical musculature atrophy was found.  The Veteran did have decreased vibratory sense at the first metatarsal phalangeal joint of both feet when compared to the tibial region.  The examiner opined that the Veteran had "moderate bilateral lower extremity diabetes peripheral neuropathy," which he believed to be stable.  
 
In September 2008, the Veteran underwent another VA evaluation for his bilateral peripheral neuropathy of the lower extremities.  The Veteran reported that his left leg seems to have more problems than his other extremities.  He stated that both of his feet feel heavy and that he has difficulty lifting them up or getting up out of a chair.  He reported his balance is poor and that he uses a cane to maintain his balance due to prior falls.   

Upon examination, the examiner noted that stocking-type distribution sensory loss up to the ankles was present.  Mild atrophic skin changes were noted in the feet.  Reflexes were noted to be trace at the knees and absent at the ankles.  The Veteran's gait was normal-based.   The examiner diagnosed the Veteran with "moderate diabetic peripheral neuropathy in the feet with some effect on his balance."

In May 2010, the Veteran underwent another VA evaluation for bilateral peripheral neuropathy of the lower extremities.  The Veteran reported that he did daily exercises and that his daily activities were not severely restricted.  The Veteran had stopped working as a barber in 2008 due to an inability to stand for long periods of time, but he was considering returning part-time.  

On examination, the muscles of the legs showed no atrophy.  No additional functional impairment was noted due to pain, pain on repeated use, weakness, fatigue, lack of endurance, incoordination, or flare-up.  Sensation from pinprick, light touch, and vibration decreased from ankles down to the toes.  The feet showed hammertoes and contracted digits.  The examiner diagnosed the Veteran with bilateral peripheral neuropathy disability with moderate severity and noted that there were no significant changes from the previous examination.

Reports from treatment at the VAMC in Chicago note the following:

In March 2013, the Veteran was started on Norco for neuropathic pain and was discontinued on gabapentin.  In July 2013, the Veteran underwent a VA examination for multiple issues, including his diabetic related symptoms.  The examiner noted that the Veteran suffers from bilateral peripheral neuropathy and that the Veteran's diabetes and related symptoms have not caused progressive loss of strength.  In August of 2013, the Veteran was seen at a podiatry clinic.  He reported burning pain and numbness in his feet, which is worse at night.  The veteran reported that he had used and liked a pair of shoes that the podiatry clinic had given him at a recent visit.  He also stated that he plans to visit his PCP regarding treatment for pain resulting from peripheral neuropathy, which is greater on the right side. 

The rating schedule provides the following criteria for diseases of the sciatic nerve:

Diagnostic Code 8520, and the related Diagnostic Codes 8620  (neuritis) and 8720 (neuralgia) provide for a rating of 80 percent where there is complete paralysis, such that the foot dangles and drops, no active movement is possible of  muscles below the knee, flexion of the knee is weakened or  (very rarely) lost.  Ratings are also available for incomplete paralysis. 

A 60 percent rating is available for incomplete paralysis that is severe, with marked muscular atrophy; a 40 percent rating is available for incomplete paralysis that is 
moderately severe; and a 20 percent rating is provided for incomplete paralysis that is moderate.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.

The Board notes that the rating schedule does not define the terms "mild," "moderate," "moderately severe," or "severe."  Therefore, the Board must evaluate the evidence and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Upon review of the rating criteria in relation to the evidence, the Board finds that the Veteran's disability picture is most consistent with his current 20 percent disability rating for each leg for his bilateral peripheral neuropathy.  Although the Veteran at times complains subjectively that one leg is worse than the other, the medical evidence is the same for both, so the Board will discuss them together.  

While the evidence shows that the Veteran experienced pain and numbness of the feet, the evidence did not show that he experienced moderately severe incomplete paralysis as a result of his condition; the September 2008 and May 2010 VA examiners described his peripheral neuropathy as moderate, and noted that there was no atrophy of the muscles.  There was also no decreased strength.  The May 2010 examiner noted that there was no additional functional impairment due to pain, pain on repeated use, weakness, fatigue, lack of endurance, incoordination, or flare-up.  While the Veteran experiences pain and decreased sensation from his ankles down to his toes, it is noted that the Veteran informed the VA examiner in May 2010 that he was able to perform daily exercises and that his daily activities were not severely restricted.

While the Veteran's private physician described the Veteran's sciatic pain as "severe", this opinion is found to be less probative than the opinions of the VA examiners.  It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C. § 7104(d)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds that the private physician does not actually provide an opinion on the overall severity of the Veteran's peripheral neuropathy of the lower extremities.  First, it is not even clear whether the opinion pertains to the issue at hand, peripheral neuropathy of the lower extremities.  In the first part of the letter, the physician discusses nerve damage due to diabetes, but discusses the hands only.  The physician then identifies sciatica, which is a completely different medical condition than peripheral neuropathy, and discusses low back and hip pain, which are not relevant here.  To the extent the reference to sciatica pertains to the neurological problems the Veteran has with his lower extremities, the physician states that this condition is intermittent and based upon the Veteran being in certain positions.  While the physician is found competent and credible when making this opinion, the Board notes that the severity of a Veteran's pain is one part of what makes up the severity of such a disability rating.  The VA examiners take into account several factors that include (but are not limited to): the pain itself, the duration of this "intermittent" pain, functional impairment of the affected extremity, and the strength of the extremity.
   
Accordingly, the private physician's opinion is found to be less probative than the VA examiners' opinions that cited to more than one aspect of the disability in rendering their opinion on its severity.  

Further, the Board acknowledges that the Veteran is competent to report what he experiences through his five senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is also found to be credible in his assertions of pain and numbness that result from his bilateral peripheral neuropathy.  However, while the Veteran repeatedly states that he believes his condition is worse than it is currently rated, he doesn't provide sufficient information to justify an increased rating under Diagnostic Code 8620.  The Veteran credibly reports recurrent pain, numbness, burning sensations on the bottoms of his feet, and an inability to stand for long periods of time.  These conditions, however, were also noted by the VA medical examiners and were considered, along with the results of their tests, in rendering their opinions that the Veteran's disability is of moderate severity.  

The Veteran's bilateral peripheral neuropathy of the lower extremities has not met the rating schedule criteria for a rating higher than 20 percent in either leg.  The Board does not find evidence of complete paralysis of either foot, bilateral peripheral neuropathy of the lower extremities that is moderately severe, or severe peripheral neuropathy with marked muscular atrophy.  Thus, the Board finds that a rating of 20 percent for bilateral peripheral neuropathy of the lower extremities is warranted.  See 38 C.F.R. 4.124(a), Diagnostic Code 8620; 38 C.F.R. § 4.7.

The Board notes its duty to consider factors such as pain on use, weakness, fatigability, incoordination, and additional limitation of motion during repeated use when coming to an assessment as to the level of severity of a service-connected disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the Veteran reported pain that would increase and decrease depending partially on his activity level and the amount of time spent on his feet.  Further, the VA examiner noted that no additional functional impairment was noted due to pain, pain on repeated use, weakness, fatigue, lack of endurance, incoordination, or flare-up.  Accordingly, the reported pain on use is fully considered in the assignment of the 20 percent rating for each leg.  

Additionally, the Board notes that the symptoms exhibited from the Veteran's bilateral peripheral neuropathy of the lower extremities are not so unique, in themselves, as to take the service-connected disability picture outside of the norm.  The Veteran's peripheral neuropathy has not required frequent hospitalizations.  The manifestations of his condition would be expected to have some effect on his capacity for employment, but the evidence does not tend to show that his bilateral peripheral neuropathy of the lower extremities, by itself, would interfere with employment to a marked extent.  Indeed, as noted, the Veteran's symptoms are fully contemplated by the rating schedule, and thus, the claim will not be remanded for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating for his bilateral peripheral neuropathy of the lower extremities disability.  See Thun v. Peake, 22 Vet. App. 111(2008).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). As the evidence of record, does not place the claim into relative equipoise, a 20 percent rating is continued.  







[Continued on Next Page]
ORDER

Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity is denied.  

Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


